                         Case 2:17-cr-00201-MSG Document 79 Filed 03/04/19 Page 1 of 7
AO 2458 (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 1



                                         UNITED STATES DISTRICT COURT
                                       Eastern District of Pennsylvania
                                                       )
              UNITED STATES OF AMERICA                 )     JUDGMENT IN A CRIMINAL CASE
                         v.                            )
                  ANTHONY FERRIS
                                                             FILED~)
                                                             Case Number: DPAE2:17CR000201-002

                                                                                    USM Number:            75961-066
                                                          MAR 04 2019 l
                                                         .                   )      Susan Lln 1 Esq.

THE DEFENDANT:
                                                     a':"TE f!,\R;(MAN, Cieri/      Defendant's Attorney

                                                        -DepC/erk
X pleaded guilty to count(s)        1 trough 3 of the Indictment.

D pleaded nolo contendere to count(s)
  which was accepted by the court.
Dwas found guilty on count(s)
 after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                          Offense Ended               Count
18:1594c)                        Conspiracy to engage in sex trafficking of minors.                              1/2017                  1
18:1591(,)(1 ),18:1591           Sex trafficking of minors.                                                      1/2017                 2-3
(b)(2)



       The defendant is sentenced as provided in pages 2 through            _ _7~-- of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

DCount(s)                                                            D are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economtc circwnstances.




                                                                           Signature of Judge
                        Case 2:17-cr-00201-MSG Document 79 Filed 03/04/19 Page 2 of 7
AO 2458 (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2- Impnsonment
                                                                                                   Judgment -   Page -~'~-of   7
 DEFENDANT:                    ANTHONY FERRIS
 CASE NUMBER:                  DPAE2: 17CR000201-002

                                                          IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
97 months on each of Counts 1, 2, and 3, such counts to be served concurrently.




      X The court makes the following recommendations to the Bureau of Prisons:
          Defendant receive vocational training.
          Defendant be designated to an Institution as close to the Philadelphia, Pa. area as possible.



     X    The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
                                                 0 a.m.     0 p.m.       on
          D ''      ----------
          D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          0    before 2 p.m. on

          D as notified by the United States Marshal.
          D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
I have executed this judgment as follows:




          Defendant delivered on                                                        to

" _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL



                                                                        By ---------~~~--------
                                                                                             DEPUTY UNITED STATES MARSHAL
                       Casein2:17-cr-00201-MSG
AO 2458 (Rev. 02/18) Judgment   a Criminal Case             Document 79 Filed 03/04/19 Page 3 of 7
                     Sheet 3 - Supervised Release
                                                                                                      Judgment-Page __3 _ of             7
DEFENDANT:                ANTHONY FERRIS
CASE NUMBER:              DPAE2:17CR000201-002
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

5 years on each of Counts 1, 2 and 3, such counts to be served concurrently.




                                                 MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's detennination that you
                pose a low risk of future substance abuse. (check if applicable)
4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    X You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    D You must participate in an approved program for domestic violence. (check tf applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 02/18)   Case 2:17-cr-00201-MSG
                       Judgment in a Criminal Case           Document 79 Filed 03/04/19 Page 4 of 7
                       Sheet 3A- Supervised Release
                                                                                               Judgment   Page --~'-- of - - - " ' - - -
DEFENDANT:                    ANTHONY FERRIS
CASE NUMBER:                  DPAE2:17CR000201-002

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep infonned, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must tty to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or infonnant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further infonnation regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date   --~---------
AO 245B(Rev. 02/18)   Case
                      Judgment2:17-cr-00201-MSG
                              in a Criminal Case Document 79 Filed 03/04/19 Page 5 of 7
                      Sheet 30- Supervised Release
                                                                                             Judgment-Page   -~'-   of       7
DEFENDANT:                 ANTHONY FERRIS
CASE NUMBER:               DP AE2:17CR000201-002

                                        SPECIAL CONDITIONS OF SUPERVISION
The Defendant shall refrain from illegal possession and/or use of drugs and shall submit to urinalysis or other forms of
testing to ensure compliance. It is further ordered that the defendant shall participate in drug treatment and abide by the rules
of any such program until satisfactorily discharged.
The Defendant shall submit to a sex offender assessment which may include the use of specific assessment tools,
including but not limited to a polygraph, Plethysmograph, or Abel.
The Defendant shall participate in a sex offender program for evaluation and treatment and abide by the rules of any such
program until satisfactorily discharged. While in the treatment program the Defendant shall submit to risk assessment,
psychological testing, and physiological testing, which may incfude, but is not limited to, polygraph or other specific tests to
monitor compliance with supervised release and treatment conditions.
With the exception of his son, the Defendant shall report to the U.S. Probation Office any regular contact with children of
either sex under the age of 18. The Defendant shall not obtain employment or perform volunteer work which includes
regular contact with children under the age of 18.
The Defendant shall submit to an initial inspection by the U.S. Probation Office and to any examinations during supervision
of the Defendant's computer and any devices, programs, or application. The Defendant shall allow the installment of any
hardware or software systems which monitor or filter computer use. The Defendant shall abide by the standard conditions of
computer monitoring and filtering that will be approved by this Court. The Defendant is to pay the cost of the computer
monitoring not to exceed the monthly contractual rate, in accordance with the probation officer's discretion. The probation
officer to approve any computer for professional use.
The Defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. §
16901, et seq.) As directed by the Probation Officer, the Bureau of Prisons, or any state sex offender registration agency
where he resides, works, is a student, or was convicted of a qualifying offense.
At the discretion of the U.S. Probation Office the Defendant shall provide the U.S. Probation Office with full disclosure of
his financial records to include yearly income tax returns upon the request of the U.S. Probation Office. The Defendant shall
cooperate with the probation officer 1n the investigation of his financial dealings and shall provide truthful monthly
statements of his income.
At the discretion of the U.S. Probation Office the Defendant is prohibited from incurring any new credit charges or opening
additional lines of credit without the approval of the probation officer, unless the Defendant is in compliance with any
payment schedule for any fine or restitution obligation. The Defendant shall not encumber or liquidate interest in any assets
unless it is in direct service of the fine or restitution obligation or otherwise has the express approval of the Court.
AO 245B (Rev. 02/18)    Case in2:17-cr-00201-MSG
                       Judgment   a Criminal Case                Document 79 Filed 03/04/19 Page 6 of 7
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                             Judgment- Page -~'--     of       7
 DEFENDANT:                       ANTHONY FERRIS
 CASE NUMBER:                     DPAE2:17CR000201-002
                                              CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                 JVTA Assessment"'                 Fine                            Restitution
TOTALS             $ 300.00                    $ 0                                $0                            $


 D   The determination of restitution is deferred until
                                                             - - - -• An Amended Judgment in a Criminal Case (AO 245CJ will be entered
     after such determination.

 D   The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned pa~ent, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                 Total Loss**                          Restitution Ordered                      Priority or Percentage




TOTALS                             $


D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      0    the interest requirement is waived for the        D       fine   D   restitution.

      D    the interest requirement for the      D   fllle       D     restitution is modified as follows:

*Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
**Findings for the total amount of losses are required under Chapters 109A, 110, llOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, f996.
                       Case 2:17-cr-00201-MSG Document 79 Filed 03/04/19 Page 7 of 7

AO 245B (Rev. 02/18)    JudgmCDt in a COroinal case
                        Sheet 6 - Schedule of Payments
                                                                                                               Judgment-Page _ _7 _ of               7
DEFENDANT:                    ANTHONY FERRIS
CASE NUMBER:                  DPAE2:17CR000201-002


                                                         SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     x    Lump sum payment of$             300.(]0               due immediately, balance due

            D     not laler than
            D     in aocordanc.e with D        c,     D D,        D
                                                                      ·°'
                                                                       E, 0<      X F below; or

B     D Payment to begin immediately (may be combined with                     De,          OD, or       D F below); or

C     D    Payment in equal                           (e.g., weekly, monthly, quarr.erly) installments of $                       over a period of
          - - - - - (e.g., months or years), to commence                              (e.g., 30 or 60 days) after the date of this judgment; or

D     D    Payment in equal                           (e.g., weekly, monthly, quarterly) installments of $                        over a period of
                            (e.g., months or years), to commence                      (e.g., 30 or 60 @ys) after release from imprisonment lo a
          --~--

           term of supervi:ilon; or

E     D    Payment during the lerm of supervised release will commenc.e withln                 (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     X    Special instructions regarding the payment of criminal monetary penalties:
           $300.00 special assessment is due immediately.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penarties. except those payments made through the Federal Bureau of Prisons' Irunate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (in.eluding defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

X    The defendant shall forl'eit the defendant's interest in the following property to the United States:
     a) One Samsung Galaxy Note 5 cellular phone, with serial number 35375707148985 and b) One Apple iPhone 7 cellular phone, with
     serial number HCG-E3091A

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interesl1 (4) fine principal, (5) fine
interest, (6) community restitution, (7) JYfA assessment, (8) pena'l.ties, and (9) costs, including cost of prosecution and court costs.
